MANAGEMENT AGREEMENT SCHEDULE A SERIES OF NEUBERGER BERMAN INCOME FUNDS Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund Neuberger Berman Strategic Income Fund Date: October 31, 2011 NEUBERGER BERMAN INCOME FUNDS MANAGEMENT AGREEMENT SCHEDULE B RATE OF COMPENSATION FUND RATE OF COMPENSATION BASED ON EACH FUND'S AVERAGE DAILY NET ASSETS Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund 0.250% of first $500 million 0.225% of next $500 million 0.200% of next $500 million 0.175% of next $500 million 0.150% in excess of $2 billion Neuberger Berman High Income Bond Fund 0.480% Neuberger Berman Strategic Income Fund 0.55% Date: October 31, 2011
